Citation Nr: 1014351	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-36 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine with left leg sciatica (claimed 
as shrinking legs).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to September 
1976, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Jackson, Mississippi, Regional Office 
(RO), which denied service connection for degenerative joint 
disease of the lumbar spine with left leg sciatica (claimed 
as shrinking legs).  The Veteran disagreed with such decision 
and subsequently perfected an appeal.   

In September 2009, the Veteran testified before the 
undersigned Veterans Law Judge via video conference.  A copy 
of the hearing transcript is of record and has been reviewed.      

In November 2009, the Board requested the opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  Such opinion was completed and a copy is associated 
with the Veteran's claims folder.  In January 2010, the Board 
informed the Veteran that it had requested a specialist's 
opinion in conjunction with the adjudication of his appeal, 
provided him a copy of that opinion, and indicated that he 
was entitled to submit additional evidence or argument 
provided within 60 days of the date of that letter.  Such 
period has passed, and the Veteran responded that he has "no 
further argument and/or evidence to submit."  See February 
2010 "Medical Opinion Response Form."  Accordingly, the 
Board will proceed with the consideration of his case.  


FINDINGS OF FACT

1.  The Veteran has a current degenerative joint disease of 
the lumbar spine with left leg sciatica disability, variously 
diagnosed as lumbar spondylosis with degenerative disc 
disease, atrophy and weakness of the left leg, lumbar 
radiculopathy, and leg length inequality.  

2.  The Veteran's service treatment records (STRs) include 
complaints of a left lower extremity (leg) injury during his 
active duty service.  

3.  The medical evidence regarding a relationship between the 
Veteran's degenerative joint disease of the lumbar spine with 
left leg sciatica disability and his in-service left lower 
extremity injury is in equipoise. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, 
degenerative joint disease of the lumbar spine with left leg 
sciatica (claimed as shrinking legs) was incurred in service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).  In this case, the Board is 
granting service connection for the Veteran's degenerative 
joint disease of the lumbar spine with left leg sciatica 
disability herein which constitutes a complete grant of the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Legal Criteria 

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including arthritis of the spine, if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2009).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Facts and Analysis

The Veteran is variously diagnosed with lumbar spondylosis 
with degenerative disc disease, atrophy and weakness of the 
left leg, lumbar radiculopathy, and leg length inequality.  
As there is evidence of a current chronic disability, the 
first element of the Veteran's service connection claim is 
satisfied.

The Veteran attributes his current degenerative joint disease 
of the lumbar spine with left leg sciatica disability to an 
in-service left lower extremity (leg) injury.  See June 2007 
Hand-Written Letter from the Veteran (Notice of 
Disagreement);  November 2007 "Appeal to Board," VA Form 9; 
September 2009 Board Hearing Transcript.  

The Veteran's STRs indicate that he received treatment for a 
left lower extremity (leg) injury.  See July 1974 Orthopedic 
Consult Note.  The examiner noted complaints of pain in the 
left groin to the left anterior thigh to the knee and a 
history of injury to the same area playing football before 
service.  The examiner assessed a diagnosis of possible nerve 
dysfunction of the left lower extremity, etiology 
undetermined.  X-rays of the left hip and lumbar spine were 
without significant disability.  See id.   Review of the STRs 
also include complaints of left leg pain, injury to the left 
leg after a fall down stairs, and notation of inequality of 
the left leg.  See July 1974 Chronological Record of Medical 
Care; May 1976 Chronological Record of Medical Care.  Upon 
discharge examination, the Veteran's lower extremities and 
spine were noted as normal upon physical examination.  See 
August 1976 Discharge Examination Report. 

Post-service, the Veteran sought treatment for his lumbar 
spine disability at various VA Medical Centers (VAMC).  In 
January 2005, the Veteran complained of degenerative joint 
disease and low back pain.  See January 2005 Platinum Clinic 
Note, Phoenix VAMC.  In February 2006, the Veteran received 
treatment for complaints of low back pain and radiation of 
pain up and down his left leg.  See February 2006 Physical 
Medicine and Rehabilitation Clinic Note, Los Angeles VAMC.  
The February 2006 examiner noted that the Veteran had a 20 
year history of chronic low back pain and a 30 year history 
of left quadricep atrophy of unknown etiology.  MRI of the 
lumbar spine revealed mild to moderate degenerative disc 
disease at L4-L5 and left hip osteoarthritis.  Nerve 
conduction testing also revealed neuropathic changes in the 
left quadricep.  The examiner noted that back pain was likely 
related to lumbar stenosis and facet atrophy.  See id.  In a 
March 2006 Interdisciplinary Treatment Plan Note, the Veteran 
complained of chronic low back pain due to severe 
degenerative disc disease.  See March 2006 Interdisciplinary 
Treatment Plan Note, Los Angeles VAMC.  In March 2007, the 
Veteran complained of left hip and low back pain.  The 
examiner assessed lumbar radiculopathy and leg length 
discrepancy.  See March 2007 Orthopedic Surgery Consult Note, 
Jackson VAMC.         

The Veteran underwent a VA examination regarding his lumbar 
spine disability in September 2008.  The examiner noted 
complaints of back and leg pain.  X-ray and MRI of the lumbar 
spine revealed degenerative changes with mild disk space 
narrowing at L3-L5 and spondylosis greatest at L4-L5.  The 
examiner assessed lumbar spondylosis with degenerative disk 
disease.  After review of the Veteran's claims folder, 
including his STRs and post-service treatment records, the 
examiner opined that "it is not as likely as not that [the 
Veteran's] back condition is the direct and proximate result 
of any incident or occurrence in service."  The examiner 
noted that the Veteran's degenerative disc disease of the 
lumbar spine was age related.  See September 2008 VA Spine 
Examination Report.

The Veteran also underwent a VA examination regarding his 
left leg sciatica disability in October 2008.  The examiner 
noted complaints of low back pain radiating down the side of 
the left leg to the ankles.  The examiner assessed left leg 
atrophy and weakness.  Nerve conduction testing was normal.  
After review of the claims folder including STRs and post-
service treatment records, the examiner opined that the 
Veteran "has upper motor neuron signs of hyperreflexia which 
would indicate that [his atrophy and weakness of the left 
leg] are not due to his spine disease."  The examiner also 
indicated that he "cannot establish a nexus between [the 
Veteran's] service and his complaints" of left leg atrophy 
and weakness.  See October 2008 VA Neurological Disorders 
Examination Report.
   
Review of the evidence of record reveals both positive and 
negative nexus opinions regarding the Veteran's lumbar spine 
with left leg sciatica disability and his service.  In this 
regard, the claims folder contains September 2008 and October 
2008 VA opinions in which the examiners indicate that "it is 
not as likely as not that [the Veteran's] back condition is 
the direct and proximate result of any incident or occurrence 
in service," and the October 2008 examiner "cannot 
establish a nexus between [the Veteran's] service and his 
complaints" of left leg atrophy and weakness.  See September 
2008 VA Spine Examination Report; October 2008 VA 
Neurological Disorders Examination Report.  In a December 
2009 VHA opinion provided by a physician with expertise in 
neurological disorders, the VHA physician reviewed the 
Veteran's claims folder and fully discussed the Veteran's 
medical history, including evidence of left lower extremity 
injury in-service and post-service complaints of back and 
left lower extremity pain.  The VHA physician noted that the 
Veteran is suffering from complex regional pain syndrome 
(CRPS) and opined that "it is at least as likely as not that 
the Veteran's left leg disability, to include left leg 
sciatica and left leg shrinking is related to service."  The 
VHA physician noted that the Veteran's STRs and MRIs did not 
demonstrate a congential or developmental condition, and 
"physical training and other stress on the knee during 
military service exacerbated the nerve injury [in the 
Veteran's left leg] and might have triggered the onset of 
CRPS."  The December 2009 VHA physician also opined that 
"leg length discrepancy can cause or exacerbate spine 
instability, contribute to disc bulging, and thus result in 
back pain and sciatica."  The December 2009 VHA opinion 
reveals that the preponderance of the evidence is in favor of 
a finding that the Veteran's current lumbar spine with left 
leg sciatica disability is related to service.  

On review, the Board gives greater probative weight to the 
December 2009 VHA medical opinion rather than the September 
2008 and October 2008 VA medical opinions for the following 
reasons.  

The Board finds the September 2008 and October 2008 VA 
medical opinions less probative because the examiners fail to 
provide any rationale, specifically the evidence relied on, 
in providing a negative opinion that the Veteran's lumbar 
spine disability with left leg sciatica is not related to 
service.  Further, the September 2008 VA examiner failed to 
discuss the effects of the Veteran's left leg inequality on 
his lumbar spine and the relationship of such inequality to 
service.  The December 2009 VHA physician, on the other hand, 
relied on credible and competent medical history well-
documented in the Veteran's claims folder to opine that his 
lumbar spine disability with left leg sciatica is related to 
his service.  
	
Thus, considering the above-noted evidence, the Board finds 
that service connection is in order.  There is probative, 
contemporaneous evidence of an in-service left lower 
extremity injury with post-service symptomatology, and 
supportive lay and medical statements.  The December 2009 VHA 
physician relied on credible and competent medical history 
well-documented in the Veteran's claims file to opine that 
his lumbar spine disability was related to his service, 
specifically left lower extremity injury which exacerbated 
the lumbar spine.  Resolving doubt in the Veteran's favor, 
the Board finds that the evidence as a whole supports service 
connection for degenerative joint disease of the first 
metatarsal phalangeal joint of the left foot.  38 U.S.C.A. § 
5107(b).  Consequently, the three requirements for the grant 
of service connection for degenerative joint disease of the 
lumbar spine with left leg sciatica have been satisfied, and 
service connection for such disability is granted.       


ORDER

Service connection for degenerative joint disease of the 
lumbar spine with left leg sciatica (claimed as shrinking 
legs) is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


